KELLY, Justice.
This is an appeal by Warren Earl Johnson, who was committed to the custody of the Youth Conservation Commission in 1974 for second-degree murder and aggravated robbery, from an order of the committing district court affirming the decision of the Minnesota Corrections Board refusing to discharge Johnson on his 25th birthday and transferring him from youth to adult status. The issue on appeal is whether the state met its burden of proving that an absolute discharge of Johnson would be “dangerous to the public” within the meaning of Minn.Stat. § 242.27 (1976). Holding that the state did meet its burden, we affirm.
Mr. Johnson was convicted in 1974 of second-degree murder and aggravated robbery for robbing and intentionally killing a cabdriver in Minneapolis, and he was committed by the district court to the custody of the Youth Conservation Commission. Under the Youth Conservation Act, since repealed (1977 Minn.Laws, ch. 392, § 14), the Minnesota Corrections Board, successor to the Youth Conservation Commission, met in 1979 to determine whether Mr. Johnson should be absolutely discharged or transferred to adult status to serve the balance of his sentence. ‘The board’s determination was that absolute discharge of Mr. Johnson at that time would be “dangerous to the public.” The district court, after a de novo hearing, affirmed this determination. Our examination of the record satisfies us that the district court considered all the factors bearing on this issue and that its determination should be affirmed.
Affirmed.